Case 2:20-cv-01491-RPK-ARL Document 7 Filed 10/21/20 Page 1 of 3 PageID #: 31




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
CAROLINE BOWER,


                          Plaintiff,                            ORDER
                                                                20-cv-1491 (RPK) (ARL)
        -against-

SEWANHAKA CENTRAL HIGH SCHOOL,
SEWANHAKA CENTRAL HIGH SCHOOL
DISTRICT BOARD OF EDUCATION, and
ORONZO RUTIGLIANO, individually,

                           Defendants.
------------------------------------------------------------X
RACHEL P. KOVNER, United States District Judge:

        Plaintiff filed this lawsuit against her former employer and supervisor, raising claims of

sexual harassment, sex discrimination, and retaliation under state and federal law. See Compl.

(Dkt. #1). Before the defendants appeared in the case, the parties reached a settlement. See Mot.

to Seal Case at 1 (“Mot.”) (Dkt. #6). Because the parties settled while the case was still in its

early stages, the case file primarily consists of the complaint and docket sheet. Plaintiff now

requests, with defendants’ consent, that the case file be sealed. Ibid. As described below, I deny

plaintiff’s request.

                                                DISCUSSION

        “The public and the press have a ‘qualified First Amendment right to . . . access certain

judicial documents.’” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006)

(quoting Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004)). These documents

include complaints, Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132,

139-40 (2d Cir. 2016), and docket sheets, Hartford Courant Co., 380 F.3d at 93. Although

judicial documents “may be kept under seal if . . . ‘higher values’ . . . so demand,” Lugosch, 435


                                                        1
Case 2:20-cv-01491-RPK-ARL Document 7 Filed 10/21/20 Page 2 of 3 PageID #: 32




F.3d at 124, such restrictions require “specific, on the record findings” that “closure is essential

to preserve higher values and is narrowly tailored to serve that interest,” id. at 120 (quoting In re

New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987)). The “sealing of an entire case file” is a

“last resort.” Doe v. Berg, No. 15-CV-9787 (RJS), 2016 WL 11597923, at *1 (S.D.N.Y. Feb. 10,

2016) (quoting In re Platinum & Palladium Commodities Litig., 828 F. Supp. 2d 602, 603-04

(S.D.N.Y. 2011)); see Bernstein, 814 F.3d at 136, 140 (affirming denial of parties’ request to

close a case “while leaving it permanently sealed,” after plaintiff was permitted to file the

complaint under seal for 14 days and parties reached a settlement agreement within that time

period); Smith v. New York Presbyterian Hosp., 254 F. App’x 68, 70 (2d Cir. 2007) (noting that

“lawsuits are rarely litigated under seal” because “the law disfavors closed proceedings”).

       Plaintiff’s conclusory statement that the case “consists of allegations of sexual

harassment” that are “highly sensitive and uniquely private to the parties,” Mot. at 1, does not

establish that sealing the case file “is essential to preserve higher values and is narrowly tailored

to serve that interest,” Lugosch, 435 F.3d at 120. The fact that a case involves allegations of

sexual harassment cannot justify sealing the entire case file, in and of itself, because sexual

harassment claims are regularly litigated publicly. See, e.g., Rice v. Smithtown Volkswagen, 321

F. Supp. 3d 375, 381-82 (E.D.N.Y. 2018). Plaintiff’s further assertion that this matter involves

“a purely private concern,” Mot. at 1, is also unavailing. Courts have commonly found that, to

the contrary, “public interest in sexual assault and discrimination is very high.” Doe v. Skyline

Autos. Inc., 375 F. Supp. 3d 401, 408 (S.D.N.Y. 2019). And while plaintiff is correct that scant

litigation activity occurred before settlement, see Mot. at 1, the Second Circuit has recognized

that the presumption of access to pleadings applies even when an early settlement is reached, see

Bernstein, 814 F.3d at 140 (noting that “[e]ven in the settlement context, the inspection of



                                                 2
Case 2:20-cv-01491-RPK-ARL Document 7 Filed 10/21/20 Page 3 of 3 PageID #: 33




pleadings allows ‘the public [to] discern the prevalence of certain types of cases, the nature of

the parties to particular kinds of actions, information about the settlement rates in different areas

of law, and the types of materials that are likely to be sealed’”) (citation omitted).

       Nor does a 2009 Federal Judicial Center (FJC) publication on which plaintiff relies

establish that sealing is warranted. See Mot. at 2 (citing Sealed Cases in Federal Courts, FJC

(Oct. 23, 2009), https://www.uscourts.gov/sites/default/files/sealed-cases.pdf).           That FJC

publication studied sealed filings in order to determine what kinds of cases had been sealed, how

sealing had been requested, and how the sealing question had been decided, among other issues.

Sealed Cases 1. Plaintiff relies on the FJC’s short description of one employment lawsuit

involving sexual harassment, in which the district court determined that the record should be

sealed “for good cause shown.” Mot. at 2 (quoting Sealed Cases 13). That capsule summary

sheds little light on the facts or circumstances in that case, and falls far short of establishing that

“closure is essential” in plaintiff’s case. See Lugosch, 435 F.3d at 120.

       Because plaintiff has not demonstrated that sealing the case file is “essential to preserve

higher values and is narrowly tailored to serve that interest,” see ibid., plaintiff’s motion to seal

the docket is denied.

       SO ORDERED.


                                               /s/ Rachel Kovner
                                               RACHEL P. KOVNER
                                               United States District Judge

Dated: October 21, 2020
       Brooklyn, New York




                                                  3
